Name: Commission Regulation (EEC) No 467/91 of 27 February 1991 altering the basic amount of the import levies on syrups and certain other products in the sugar sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 2. 91No L 54/28 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 467/91 of 27 February 1991 altering the basic amount of the import levies on syrups and certain other products in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 305/91 (2), and in particular Article 16 (8) thereof, Whereas the import levies on syrups and certain other sugar products were fixed by Commission Regulation (EEC) No 236/91 (3), as amended by Regulation (EEC) No 303/91 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 236/91 to the informa ­ tion known to the Commission that the basic amount of the levy on syrups and certain other sugar products at present in force should be altered ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last subparagraph of Article 3 ( 1 ) of Council Regu ­ lation (EEC) No 1676/85 (5), as last amended by Regula ­ tion (EEC) No 2205/90 (6),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent, HAS ADOPTED THIS REGULATION : Article 1 The basic amounts of the import levy on the products listed in Article 1 ( 1 ) (d) of Regulation (EEC) No 1785/81 , as fixed in the Annex to amended Regulation (EEC) No 236/91 are hereby altered to the amounts shown in the Annex hereto. Article 2 This Regulation shall enter into force on 28 February 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 37, 9 . 2. 1991 , p . 1 . O OJ No L 27, 1 . 2. 1991 , p . 25. O OJ No L 36, 8 . 2. 1991 , p . 19 . (s) OJ No L 164, 24. 6 . 1985, p . 1 . ( «) OJ No L 201 , 31 . 7. 1990, p . 9 . 28 . 2. 91 Official Journal of the European Communities No L 54/29 ANNEX to the Commission Regulation of 27 February 1991 altering the basic amount of the import levies on syrups and certain other products in the sugar sector (ECU) CN code Basic amount per percentage point of sucrose content and per 100 kg net of the product in question Amount of levy per 100 kg of dry matter 1702 20 10 0,4494 1702 20 90 0,4494  1702 30 10  54,76 1702 40 10  54,76 1702 60 10  54,76 1702 60 90 0,4494 1702 90 30  _ 54,76 1702 90 60 0,4494 1702 90 71 0,4494 1702 90 90 0,4494 2106 90 30  54,76 2106 90 59 0,4494 